Title: To James Madison from William C. C. Claiborne, 8 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 September 1804, New Orleans. “Enclosed is a translation of a letter to me from the Marquis of Casa Calvo, which will shew you the favorable disposition of the Governor-General of Cuba, towards the commerce of the United States, and the desire he feels to prevent Privateers from making sale of their prizes within the limits of his Government.
“I have the pleasure to inform you, that the most perfect good order continues to prevail in this city and I believe throughout Louisiana.
“I have just heard that the insurrection in West Florida is not yet quelled, but on the contrary, that the number of mal-contents have increased.”
